Citation Nr: 0700261	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, status post left knee arthroplasty, currently rated 
as 40 percent disabling.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, secondary to left knee 
arthroplasty.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to March 
1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).   

By rating decision dated in March 2006, a 40 percent 
disability evaluation was assigned for the left knee 
disability, from January 30, 2006.  The Board notes that 
since the increase to 40 percent from January 30, 2006, did 
not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease, status post 
left knee arthroplasty, is manifested by pain and some 
diminished tone at the left quadriceps and anterior tibialis 
musculature with motor strength 3/5 in the left lower 
extremity.  He has full, painless extension in the left knee 
and flexion to 82 degrees.  

2.  Service connection for degenerative joint disease of the 
lumbar spine secondary to a service-connected left knee 
disability was denied in an April 1995 rating decision.  The 
veteran was notified of the determination and did not appeal.  

3.  The evidence presented since the April 1995 rating 
decision is relevant and probative of the issue regarding 
service connection for degenerative joint disease of the 
lumbar spine secondary to a service-connected left knee 
disability.   

4.  Disability due to degenerative joint disease of the 
lumbar spine is not attributable to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative joint disease, status post left knee 
arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2006).

2.  New and material evidence has been presented since the 
April 1995 rating decision which denied reopening the claim 
of entitlement to service connection for degenerative joint 
disease of the lumbar spine and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).

3.  Degenerative joint disease of the lumbar spine is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the AOJ.  Id.  In July 
2003, the veteran was sent VCAA notification.  This noted 
predated the initial unfavorable decision.  Although the 4th 
and 5th elements were not addressed at this time, the Board 
herein is not granting service connection; thus, that matter 
is moot with no prejudicial error as addressed below.  In 
addition, the Court stated that the VCAA notice must include 
information regarding the effective date that may be 
assigned.  In this case, veteran was notified of such in 
January 2005.  
The Board notes the he claim is being denied, so the matter 
is moot with no prejudicial error.  The Board notes that any 
defect in regard to VCAA pertaining to reopening the claim 
for service connection for degenerative joint disease of the 
lumbar spine is harmless error, as the claim is reopened.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated July 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Evaluation

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2006).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2006).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of leg 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, and 40 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling. Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Other knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the outset, the Board notes that in a July 1998 rating 
decision, the AOJ assigned a 40 percent evaluation for the 
left knee disability effective January 30, 2006.  The 
reasoning provided for the increase was that an increase in 
severity was shown on VA examination in January 2006.  
Although it is possible for there to have been a change in 
condition warranting a staged rating, the evidence does not 
lead to a conclusion that there was any significant change, 
effective the day of the 2006 VA examination.  Therefore, 
based upon the objective evidence of record, a uniform 40 
percent rating from the date of claim is herein assigned, 
based on the theory of stabilization of ratings.  38 C.F.R. § 
3.344.  

The veteran's left knee disability is currently rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (prosthetic replacement of the knee joint) (2006.  Under 
this diagnostic code, 30 percent is the minimum rating.  
Chronic residuals, consisting of severely painful motion or 
weakness in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.  The Board notes that DeLuca v. Brown, 8 
Vet. App. 202 (1995) was considered in the assignment of the 
40 percent evaluation.  

The evidence does not show that veteran has severe painful 
motion or weakness, and thus, the 60 percent rating is not 
warranted.  Under the criteria of diagnostic codes 5256, 
5261, or 5262 a higher rating is not warranted.  The January 
2006 VA examination report notes the veteran was able to 
fully extend the left knee painlessly and flexion was to 82 
degrees with stiffness and discomfort at the end of the 
ranges of motion in flexion.  While the veteran complained of 
pain and some diminished tone at the left quadriceps and 
anterior tibialis musculature with motor strength 3/5 in the 
left lower extremity, was noted, x-ray examination showed the 
left knee prosthesis was in place and no acute process.  

To the extent that the veteran asserts he has subluxation or 
laxity, the January 2006 VA examination report notes no 
significant valgus or varus instability.  Regardless, 30 
percent is the maximum schedular rating under Diagnostic Code 
5257.  

The criteria of diagnostic code 5256 (ankylosis of the knee) 
are as follows:  30 percent for favorable angle in full 
extension, or slight flexion between 0 degrees and 10 
degrees; 40 percent for ankylosis in flexion between 10 
degrees and 20 degrees; 50 percent for ankylosis in flexion 
between 20 degrees and 45 degrees, and 60 percent for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.  Applying these criteria does 
not result in a higher rating as flexion is to 82 degrees and 
his left knee and his knee is not ankylosed.

The criteria for diagnostic code 5261 (limitation in 
extension of the leg) are as follows:  0 percent for 
extension limited to 5 degrees; 10 percent for extension 
limited to 10 degrees; 20 percent for extension limited to 15 
degrees; 30 percent for extension limited to 20 degrees; 40 
percent for extension limited to 30 degrees; and 50 percent 
for extension limited to 45 degrees.  Applying these 
criteria, the veteran is not entitled to a higher rating.  On 
VA examination in July 2003, there was full extension and 
flexion was to 95 degrees.  The January 2006 VA examination 
report notes he is able to extend his leg to 0 degrees 
(normal extension).  The Board notes the maximum evaluation 
under the criteria for diagnostic code 5262 (impairment of 
the tibia and fibula) is 40 percent.  

Based on the schedular criteria discussed above, the Board 
finds that a higher rating is not warranted under Diagnostic 
Code 5055.  The Board has considered the guidance in DeLuca 
and the medical and lay evidence.  However, nothing reflects 
that the veteran is functionally limited to extension of 45 
degrees.  Rather, the veteran has normal extension of the 
left knee.  

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  The Board finds the most probative 
evidence to be the objective medical evidence.  In that 
regard, on VA examination in January 2006, the examiner 
specifically noted discomfort and left hip hiking were mild.  
To the extent that the veteran asserted, in a March 2006 
statement in support of the claim, that the January 2006 VA 
examination was inadequate, the Board notes that the examiner 
was a medical doctor, the claims file was reviewed, and the 
physician provided a complete rationale for the opinion.  In 
addition, other than his own statements, the veteran has 
presented no corroborating evidence.  

The Board notes that the July 2003 VA examination report 
notes left knee scars were well healed.  The examiner noted 
no problems associated with the scars.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

II.  New & Material Evidence

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If a substantive appeal is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed except as may be provided by regulations 
not inconsistent with this title.  38 U.S.C.A. § 7105.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

Analysis

Service connection for degenerative joint disease of the 
lumbosacral spine secondary to the left knee disability was 
denied in April 1995.  In essence, there was a denial of 
service connection.  The veteran was informed of the 
determination and of his right to appeal.  In the absence of 
an appeal, the decision became final.  At the time of the 
prior denial, there was post-service evidence of a herniated 
disc, as noted in a January 1995 private record of treatment, 
but there was a lack of competent evidence linking a back 
disorder to service.  Since that determination, the veteran 
has applied to reopen his claim.  In support of the 
application, the veteran presented a July 2003 opinion from 
his private physician to the effect that low back pain was 
related to a left knee disorder.

Based upon the reasoning behind the denial, that the 
additional evidence did not show a link between the service-
connected left knee disability and a back disorder, this 
evidence is relevant and probative of the issue at hand.  
Accordingly, the claim is reopened.

III.  Service Connection

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002 & Supp. 2005) are not applicable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2006).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran has not claimed 
that degenerative joint disease of the lumbosacral spine was 
incurred in or aggravated by service but has limited his 
appeal to secondary service connection.  He asserts that 
degenerative joint disease of the lumbosacral spine is caused 
by his service-connected left knee disability.  Except as 
provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for degenerative 
joint disease of the lumbosacral spine, the evidence must 
show that the veteran's service-connected disabilities either 
caused or aggravated degenerative joint disease of the 
lumbosacral spine.  

The Board is aware of the change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 1006).  

A January 2004 VA examination report notes x-ray examination 
of the lumbar spine showed degenerative joint disease.  The 
January 2004 VA examiner specifically stated that it was not 
likely that the herniation of the disc of the back was 
secondary to the left knee.  While the veteran's private 
physician, in July 2003, stated that low back pain was 
related to a knee problem, the opinion is conclusory.  The 
Court has established that a mere statement of opinion, with 
out more, does not provide opportunity to explore the basis 
of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  The Board finds the more probative evidence is 
the opinion of the January 2004 VA examiner.  The examiner 
reviewed the claims file and the examiner provided a complete 
rationale for the opinion.

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that degenerative joint disease of the lumbar spine is 
related to a service-connected left knee disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that no degree of disability degenerative joint disease of 
the lumbar spine is related to a service-connected disease or 
injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.








ORDER

An evaluation in excess of 40 percent for degenerative joint 
disease, status post left knee arthroplasty, is denied. 

Service connection for degenerative joint disease of the 
lumbar spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


